ON PETITION EOR REHEARING.
STOCKSLAGER, J. —
I have read the petition for rehearing in this ease with much interest and care. Counsel for appellants urge as a reason why a rehearing should be granted that “only one of the respondents, Richard Ruddy, was represented by counsel present in court.”
This question was passed upon by the district court. The judge of that court was familiar with all the facts and condi*159tions, and within his discretion it seems he refused to grant a continuance. It is certainly well settled that this court will not disturb the action of the trial court in matters of this kind.
Many other reasons are urged why the judgment of the trial court should be reversed, but a careful study of the petition does not disclose any reason urged therein that was not fully passed upon in the original opinion. A rehearing is therefore denied.
Sullivan, C. J., and Ailshie, J., concur.